              Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 1 of 6


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ANN VANCE
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:17-cr-237 JAM
12
                   Plaintiff,
13
     vs.                                              STIPULATION REGARDING USE OF
14                                                    VIDEOCONFERENCING DURING PLEA
     ANN MARIE VANCE,                                 HEARING; FINDINGS AND ORDER
15

                   Defendant.                         Date:      December 1, 2020
16
                                                      Time:      9:30 a.m.
17                                                    Court:     Hon. John A. Mendez

18

19

20
            Defendant Ann Vance is pending sentencing for Conspiracy to Distribute and Possess
21
     with Intent to Distribute 50 Grams or More (Actual) of Methamphetamine. On April 9, 2019,
22

23   Ms. Vance entered her guilty plea pursuant to the terms of a written plea agreement. During the

24   period following her change of plea the outbreak of a global pandemic has disrupted social and
25
     economic activity.
26
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
              Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 2 of 6


 1   Security Act (“CARES Act”). The CARES Act empowered the Judicial Conference of the
 2
     United States and Chief District Judges to authorize plea and sentencing hearings by video or
 3
     telephone conference 1) when such hearings “cannot be conducted in person without seriously
 4
     jeopardizing public health and safety;” and 2) “the district judge in a particular case finds for
 5

 6   specific reasons that the plea or sentencing in that case cannot be further delayed without serious

 7   harm to the interests of justice.” Id., Pub.L. 116-23 § 15002(b)(2).
 8
            On March 29, 2020, the Judicial Conference of the United States made the findings
 9
     required by the CARES Act, concluding that “emergency conditions due to the national
10
     emergency declared by the President under the National Emergencies Act (50 U.S.C. § 1601, et
11

12   seq.) with respect to the Coronavirus Disease 2019 (COVID-19) have materially affected and

13   will materially affect the functioning of the federal courts generally:
14
            On March 30, 2020, the Chief Judge of this District, per General Order 614, also made
15
     the findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of
16
     Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal
17

18   Procedure cannot be conducted in person without seriously jeopardizing public health and

19   safety.” On June 29, 2002, the Chief Judge renewed this finding in General order 620. General
20
     Order 624, issued September 30, 2020, extended the finding for an additional 90-days –
21
     essentially amounting to the remainder of the 2020 calendar year. Accordingly, the findings of
22
     the Judicial Conference and General Orders 614, 620, and 624 establish that plea and sentencing
23

24   hearings cannot safely take place in person.

25          In order to authorize plea hearings by remote means, however, the CARES Act, as
26
     implemented by General Order 614, 620, and 624 – also required district courts in individual
27
     cases to “find, for specific reasons, that felony pleas or sentencings in those cases cannot be
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
              Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 3 of 6


 1   further delayed without serious harm to the interests of justice.” General Orders 614, 620, and
 2
     624 further require that the defendant consent to remote proceedings. Finally, the remote
 3
     proceeding must be conducted by videoconference unless “videoconferencing is not reasonably
 4
     available.” In such cases, district courts may conduct hearings by teleconference.
 5

 6           The parties hereby stipulate and agree that each of the requirements of the CARES Act

 7   and General Orders 614, 620, and 624 have been satisfied in this case. They request the Court
 8
     enter an order making the specific findings required by the CARES Act and General Orders 614,
 9
     620, and 624. Specifically, for the reasons set forth below, the parties agree that:
10
        1.   The sentencing hearing in this case cannot be further delayed without serious harm to the
11

12           interest of justice, given the public health restrictions on physical contact and court

13           closures existing in the Eastern District of California and the need in this case, which was
14
             indicted in 2017, to proceed in a timely manner;
15
        2. The defendant waives her physical presence at the hearing and consents to remote
16
             hearing by videoconference and counsel joins in that waiver.
17

18                                             STIPULATION

19           Plaintiff United States of America and Defendant Ann Vance, by and through their
20
     respective counsel of record, hereby stipulate as follows:
21
        1. California Governor Gavin Newsom declared a Proclamation of a State of Emergency to
22
             exist in California on March 4, 2020.
23

24      2. On March 13, 2020, President Donald J. Trump issued a proclamation declaring a

25           National Emergency in response to the COVID-19 pandemic.
26
        3. The Centers for Disease Control and Prevention (CDC) and other public health
27
             authorities, in their continuing guidance for slowing the spread of COVID-19, have
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
              Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 4 of 6


 1           suggested that the public avoid social gatherings in groups of more than 10 people and
 2
             practice social distancing (within about six feet) between individuals.
 3
        4. On March 17, 2020, this Court issued General Order 611, noting the emergency
 4
             declarations of the President and Governor of California, the CDC guidance, and
 5

 6           indicating that public health authorities within the Eastern District had taken measures to

 7           limit the size of gatherings and to practice social distancing. The Order suspended all
 8
             jury trials in the Eastern District of California scheduled to commence before May 1,
 9
             2020.
10
        5. On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses
11

12           in the Eastern District of California to the public. It further assigned district court judges

13           to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial
14
             Act. General Order 612 incorporated General Order 611’s findings regarding the health
15
             dangers posed by the pandemic.
16
        6.   On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial
17

18           emergency in this District pursuant to 18 U.S.C. § 2174(d), based on the District’s

19           “critically low resources across its heavy caseload.” The report accompanying the
20
             Judicial Council’s declaration analyzed the public safety dangers associated with the
21
             COVID-19 pandemic and examined how the District’s caseload (the District currently
22
             ranks first in the Ninth Circuit and eight nationally in weighted findings) and its shortage
23

24           of judicial resources (the District is currently authorized only six district judges; two of

25           those positions are currently vacant and one is without a nomination). The report further
26
             explained that a backlog of cases exists that “can only start to be alleviated” when the
27
             CDC lifts its guidance regarding gatherings of individuals.
28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
             Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 5 of 6


 1      7. On April 17, 2020, General Order 617 issued, continuing court closures through June 1,
 2
           2020 and authorizing further continuances of hearings and exclusions under the Speedy
 3
           Trial Act. General Order 618, issued on May 13, 2020, extended the court closures and
 4
           authority for continuing hearings and excluding time under the Speedy Trial Act until
 5

 6         further notice.

 7      8. Given these facts, it is beneficial that Judges in this District resolve as many matters as
 8
           possible via videoconference and teleconference during the COVID-19 pandemic. By
 9
           holding these hearings now, this District will be in a better position to work through the
10
           backlog of criminal and civil matters once in-person hearings resume.
11

12      9. The sentencing hearing in this case accordingly cannot be further delayed without serious

13         harm to the interests of justice.
14
        10. Under CARES Act § 15002(b), Defendant Ann Vance consents to proceed with her
15
           sentencing hearing by video-teleconference. Defense counsel joins in this consent.
16
           Assistant U.S. Attorney Matthew Segal has reviewed this stipulation and authorized (via
17

18         email) Todd D. Leras to sign it on his behalf.

19         IT IS SO STIPULATED.
20
     DATED: November 24, 2020                             McGREGOR W. SCOTT
21                                                        United States Attorney

22                                                        By      /s/ Todd D. Leras for
                                                                  MATTHEW SEGAL
23
                                                                  Assistant United States Attorney
24
     DATED: November 24, 2020
25                                                        By      /s/ Todd D. Leras
                                                                  TODD D. LERAS
26
                                                                  Attorney for Defendant
27                                                                ANN VANCE

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
            Case 2:17-cr-00237-JAM Document 107 Filed 11/25/20 Page 6 of 6


 1                                     FINDINGS AND ORDER
 2
           1. The Court adopts the findings and stipulations above.
 3
           2. Further, the Court specifically finds that:
 4
              a) The sentencing hearing in this case cannot be further delayed without serious
 5

 6                harm to the interests of justice.

 7            b) The defendant has waived her physical presence at the hearing and consents to
 8
                  remote hearing by videoconference; and
 9
           3. Therefore, based on the findings above, and under the Court’s authority under §
10
              15002(b) of the CARES Act and General Orders 614, 620, and 624 the sentencing
11

12            hearing in this case will be conducted by videoconference.

13         IT IS SO ORDERED.
14

15
     DATED: November 25, 2020                    /s/ John A. Mendez
16                                               THE HONORABLE JOHN A. MENDEZ
17                                               UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28   ORDER RE USE OF VIDEOCONFERENCING
     DURING SENTENCING HEARING
